Title: To Thomas Jefferson from Philip Turner, 28 January 1806
From: Turner, Philip
To: Jefferson, Thomas


                        
                            Thos. Jefferson Esqr. President &
                            
                            
                                executive of the united States
                            
                            Newyork 28th Janry 1806
                        
                        Sir I cannot help expressing my fears, whether our connecticut gentlemen will pay that attention to my
                            memorial in congress as they ought to do, They well know my political creed in favor of the present administration and
                            government, where they have heretofore distinguished themselves otherwise, my friends our side of the question will
                            look-out for the unfortunate so embarrassed. The memorial will be presented by Mr. Jno. C. Smith it was politically tho’t
                            best to have it so. 
                  I am most affectionately the Presidents obedient Humble Servt.
                        
                            P. Turner
                            
                        
                        
                            Can I be Honrd to serve the public as you may appoint—
                        
                    